MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                Nov 02 2015, 8:56 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jennifer A. Joas                                        Gregory F. Zoeller
Madison, Indiana                                        Attorney General of Indiana
                                                        Eric P. Babbs
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Chris Harkins,                                          November 2, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        15A01-1412-CR-553
        v.                                              Appeal from the Dearborn Circuit
                                                        Court
State of Indiana,                                       The Honorable James D.
Appellee-Plaintiff                                      Humphrey, Judge
                                                        Trial Court Cause No.
                                                        15C01-1408FC-56



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 15A01-1412-CR-553 | November 2, 2015   Page 1 of 20
                               Case Summary and Issues
[1]   Following a jury trial, Chris Harkins was convicted of five counts of forgery, all

      Class C felonies; two counts of identity deception, both Class D felonies; two

      counts of credit card fraud, both Class D felonies; and one count of deception, a

      Class A misdemeanor. The jury also found Harkins to be an habitual offender.

      Harkins appeals his convictions, raising four issues for our review: 1) whether

      the trial court erred in denying his motion for severance; 2) whether the trial

      court erred in denying his motion for continuance; 3) whether the trial court

      erred in denying his motion to exclude evidence; and 4) whether his convictions

      violate the prohibition against double jeopardy. Concluding the trial court did

      not err and Harkins’ convictions do not violate the prohibition against double

      jeopardy, we affirm.



                            Facts and Procedural History
[2]   In April of 2012, forty-four-year-old Chris Harkins moved in with his parents,

      James and Cheryl Harkins, at their residence in Bright, Indiana. Over the next

      seventeen months, Harkins resided in his parents’ basement, which housed the

      couple’s personal financial records. During this time, Harkins often fetched the

      mail for his parents. When Harkins moved out of his parents’ residence in

      September 2013, he maintained access to the home via a garage door opener

      and house key. Harkins moved to Aurora, Indiana.




      Court of Appeals of Indiana | Memorandum Decision 15A01-1412-CR-553 | November 2, 2015   Page 2 of 20
[3]   In May 2014, Cheryl received an American Express credit card statement in the

      mail. The statement reflected a balance due of $37,801.03; the vast majority of

      the charges were from Best Buy. This came as a surprise to James and Cheryl

      because they each maintained physical possession of their American Express

      credit cards and had not incurred the charges. Although Harkins did not have

      permission to use the credit card, Cheryl suspected her son was responsible.

      When Cheryl confronted Harkins, he stated he was going to cover the bill.

      James and Cheryl cancelled their cards and received two new cards.


[4]   Shortly after receiving the new credit cards, the couple discovered additional

      fraudulent activity on their American Express account. They reported the

      activity to Deputy Adam Ziegler of the Dearborn County Sheriff’s Department.

      Further, the pair contacted Best Buy and were told the charges stemmed from

      online purchases. Ultimately, they went to their bank to change their account

      numbers and to discuss lengthening their second mortgage. The bank

      discovered the couple’s credit score—previously around 800—had dropped

      significantly to the low 500s. Moreover, the credit report showed fraudulent

      charges to the couple’s Discover and Sears credit cards. The couple never

      authorized Harkins as a user on the Discover card, but he had somehow been

      authorized on the account.


[5]   During his investigation into the fraudulent activity, Deputy Ziegler discovered

      another Sears credit card had been issued through Citibank in James’ name.

      Multiple forged convenience checks were associated with this account. Three

      checks were paid to the order of Discover. Two checks were paid to the order

      Court of Appeals of Indiana | Memorandum Decision 15A01-1412-CR-553 | November 2, 2015   Page 3 of 20
      of Bright Paralegal Services, a company ostensibly owned by Harkins. All the

      checks purported to be written by James; James denied writing or signing any

      of these checks.


[6]   Deputy Ziegler then obtained records from Woodforest Bank for two accounts

      under Harkins’ name and a third account for Bright Paralegal Services, for

      which Harkins was the authorized signor. On the two personal accounts,

      Harkins named Bright Paralegal Services as his employer. The records

      indicated deposits made from the forged convenience checks. There were also

      numerous transactions for Rising Star and Hollywood Casinos.


[7]   Additionally, the investigation revealed the address associated with the Sears

      Citibank account had been changed from James’ and Cheryl’s home address to

      Harkins’ new address in Aurora. Further, Deputy Ziegler discovered a

      BestBuy.com account in Cheryl’s name. One of the transactions on the account

      was for the purchase of a PlayStation 4. Cheryl’s credit card was used to pay

      for the device. Cheryl denied ever creating a BestBuy.com account and did not

      authorize the purchase of the PlayStation. James and Cheryl also discovered

      multiple pieces of jewelry were missing from their home. Harkins, again

      without permission, took the items and pawned them at a Quick Cash Pawn

      Shop.


[8]   On June 2, 2014, Deputy Ziegler interviewed Harkins. Harkins admitted to

      making the purchases from BestBuy.com with Cheryl’s credit card. Harkins

      also admitted to making thousands of dollars of charges on his parents’ credit


      Court of Appeals of Indiana | Memorandum Decision 15A01-1412-CR-553 | November 2, 2015   Page 4 of 20
       cards. Despite admitting to “robbing Peter to pay Paul,” Harkins claimed he

       had his parents’ permission. Transcript at 137. Additionally, Harkins admitted

       he liked to gamble and many of the items he purchased with the credit cards

       were sold for the purpose of gaining gambling funds.


[9]    The police then obtained and executed a search warrant at Harkins’ residence

       in Aurora. At the home, the police discovered a BestBuy.com receipt for which

       Harkins used Cheryl’s name and credit card; a Discover credit card offer letter

       addressed to James at Harkins’ address in Aurora; several pieces of mail

       addressed to Cheryl at her home address; a Sears credit card issued by Citibank;

       a Discover collection letter addressed to James at Harkins’ address in Aurora;

       and multiple receipts showing purchases using either James’ or Cheryl’s credit

       cards.


[10]   On August 6, 2014, the State charged Harkins with five counts of forgery

       (Counts I-V), Class C felonies; two counts of identity deception (Counts VI and

       VII), Class D felonies; three counts of credit card fraud (Counts VII-X), Class D

       felonies; receiving stolen property (Count XI), a Class D felony; and deception

       (Count XII), a Class A misdemeanor. Additionally, the State alleged Harkins

       was an habitual offender. After the State filed charges, Harkins’ sister and ex-

       wife visited Harkins’ residence in Aurora. They discovered a pad of paper

       where Harkins had been practicing the signatures of other people, including

       James’ signature; bills with James’ and Cheryl’s names, but with Harkins’

       address; multiple Best Buy receipts; a copy of Cheryl’s driver’s license; a copy

       of Cheryl’s debit card; a copy of Cheryl’s credit report; mail with information

       Court of Appeals of Indiana | Memorandum Decision 15A01-1412-CR-553 | November 2, 2015   Page 5 of 20
       pertaining to Cheryl’s retirement account, but with Harkins’ address; and

       James’ and Cheryl’s bank and credit card statements.


[11]   On August 11, 2014, Harkins filed a motion for speedy trial. The trial court

       scheduled a jury trial for October 20, but it was later moved to November 3.

       On October 31, the State filed a motion to amend the charging information,

       which the trial court granted. Prior to the commencement of trial, Harkins filed

       a motion to sever the counts, which the trial court denied. On the morning of

       trial, Harkins filed a motion to continue due to the absence of cell phone

       records, evidence he considered material. The trial court denied Harkins’

       motion. After the trial court seated the jury and released them for the evening,

       but prior to the presentation of any evidence, Harkins moved to exclude

       evidence—Harkins’ Woodforest Bank records—he had just received from the

       State that afternoon. The trial court took the motion under advisement pending

       presentation of the evidence at trial. When the State moved to admit the bank

       records at trial, the trial court denied Harkins’ motion to exclude the evidence.


[12]   On November 5, the State filed its second motion to amend the charging

       information, which the trial court granted. Following trial, the jury found

       Harkins guilty on Counts I-IX and XII. The jury found Harkins not guilty on

       Count X and was unable to reach a verdict on Count XI. The jury also found

       Harkins was an habitual offender. The trial court sentenced Harkins to a total

       of twenty-two years in the Indiana Department of Correction. This appeal

       ensued.



       Court of Appeals of Indiana | Memorandum Decision 15A01-1412-CR-553 | November 2, 2015   Page 6 of 20
                                 Discussion and Decision
                                    I. Motion for Severance
                                       A. Standard of Review
[13]   Harkins argues the trial court erred in denying his motion to sever. In Indiana,

       there are two classifications for severance: 1) severance as a matter of right; and

       2) severance by trial court discretion. Ind. Code § 35-34-1-11(a). A defendant is

       entitled to severance, and the trial court has no discretion to deny a motion for

       severance when the offenses have been joined solely because they are of the

       same or similar character. Pierce v. State, 29 N.E.3d 1258, 1264 (Ind. 2015).

       Whether a defendant is entitled to severance as a matter of right is reviewed de

       novo. Id. If the defendant is not entitled to severance as of right, whether to

       sever multiple charges is within the trial court’s discretion, and we will only

       reverse upon a showing of clear error. Heinzman v. State, 895 N.E.2d 716, 721

       (Ind. Ct. App. 2008), trans. denied.


                                       B. Severance by Right
[14]   First, Harkins contends the State joined the charges solely on the grounds they

       were of the same or similar character. Indiana law provides two or more

       offenses can be joined “when the offenses: (1) are of the same or similar

       character, even if not part of a single scheme or plan; or (2) are based on the

       same conduct or a series of acts connected together or constituting parts of a

       single scheme or plan.” Ind. Code § 35-34-1-9(a). “Whenever two (2) or more

       offenses have been joined for trial in the same indictment or information solely

       Court of Appeals of Indiana | Memorandum Decision 15A01-1412-CR-553 | November 2, 2015   Page 7 of 20
       on the ground that they are of the same or similar character, the defendant shall

       have a right to a severance of the offenses.” Ind. Code § 35-34-1-11(a).

       However, if joinder is “based on the same conduct or a series of acts connected

       together,” Ind. Code § 35-34-1-9(a)(2), the defendant is not entitled to severance

       as of right, Pierce, 29 N.E.3d at 1265. Thus, we are tasked with determining

       whether, under subsection 9(a)(2), Harkins’ offenses are based on the same

       conduct or a series of acts connected together.


[15]   “To determine whether offenses warrant joinder under subsection (9)(a)(2), we

       ask whether the operative facts establish a pattern of activity beyond mere

       satisfaction of the statutory elements. It is well-settled that a common modus

       operandi and motive can sufficiently link crimes committed on different crimes.”

       Id. at 1266. Moreover, “[o]ffenses can also be linked by a defendant’s efforts to

       take advantage of his special relationship with the victims.” Id.


[16]   Here, the State charged Harkins with five counts of forgery, two counts of

       identity deception, three counts of credit card fraud, and one count of

       deception. He argues “the crimes were not unique or distinctive enough to

       qualify as being part of a modus operandi [sic] because the various transactions

       occurred over nearly a one year period of time at various places and in different

       manners.” Appellant’s Brief at 12. Conversely, the State argues, “Harkins

       committed a series of connected acts against his family, for his actions formed a

       single scheme to defraud his elderly parents.” Brief of Appellee at 14. We

       agree with the State.



       Court of Appeals of Indiana | Memorandum Decision 15A01-1412-CR-553 | November 2, 2015   Page 8 of 20
[17]   While his parents allowed Harkins to live in their basement, Harkins took

       advantage of their generosity by gaining access to their personal and financial

       records. Such information provided Harkins—and only Harkins—the unique

       and distinct ability to perpetuate check forgery, identity deception, and credit

       card fraud against his parents on a consistent basis throughout an eleven-month

       period. See Heinzman, 895 N.E.2d at 720 (“‘Modus operandi’ means ‘method of

       working,’ and refers to a pattern of criminal behavior so distinctive that separate

       crimes may be recognized as the work of the same wrongdoer.”). Harkins’

       modus operandi is further evidenced by the fact his sole victims were his parents.

       Moreover, the record indicates a common motive: stealing his parents’ money

       to cover his personal debts and gambling habits. The charged offenses are

       based on a series of acts significantly connected due to Harkins’ common

       motive, modus operandi, and the fact Harkins capitalized on his special

       relationship with his parents. Because the acts are significantly connected, we

       conclude Harkins instituted a common scheme to defraud his parents, and

       therefore he was not entitled to severance as a matter of right.


                                   C. Discretionary Severance
[18]   In the alternative, “Harkins argues that the trial court abused its discretion in

       not severing his charges in order to promote a fair determination of his case.”

       Appellant’s Br. at 9. Indiana law provides:


               [T]he court, upon motion of the defendant or the prosecutor,
               shall grant a severance of offenses whenever the court determines
               that severance is appropriate to promote a fair determination of
               the defendant’s guilt or innocence of each offense considering:
       Court of Appeals of Indiana | Memorandum Decision 15A01-1412-CR-553 | November 2, 2015   Page 9 of 20
                       (1) the number of offenses charged;
                       (2) the complexity of the evidence to be offered; and
                       (3) whether the trier of fact will be able to distinguish the
                       evidence and apply the law intelligently as to each offense.


       Ind. Code § 35-34-1-11(a).


[19]   In Heinzman, the State charged the defendant “in twenty-nine various counts

       with at least five offenses, even though there were only two victims.” 895

       N.E.2d at 721. We agreed with the defendant that “the sheer volume of the

       charges . . . made it difficult for the jury to distinguish the evidence and apply

       the law intelligently to each offense.” Id. at 722 (alteration in original). We

       affirmed the trial court’s denial of severance, however, because the jury found

       the defendant not guilty on four counts, thereby indicating it was able to

       distinguish the evidence and apply the law intelligently. Id.


[20]   Here, the State charged Harkins with twelve counts related to five separate

       offenses committed against two victims. Harkins argues the number of charges,

       combined with the varying offenses, “had to result in a great deal of confusion

       to the jury based on the number of offenses charged.” Appellant’s Br. at 14.

       We would be more inclined to agree had the jury convicted Harkins on all

       counts. Similar to Heinzman, however, the jury found Harkins guilty on ten

       counts, not guilty on one count, and was unable to reach a verdict on another.

       Further, the evidence presented at trial was not overtly complex. The

       evidentiary portion of trial lasted two days and included just six witnesses.

       Even assuming the evidence was indeed complex, we find it convincing the jury


       Court of Appeals of Indiana | Memorandum Decision 15A01-1412-CR-553 | November 2, 2015   Page 10 of 20
       still distinguished the evidence on the varying counts and applied the law

       intelligently to each offense. Because the record indicates no clear error, we

       conclude the trial court did not abuse its discretion in denying Harkins’ motion

       for severance.


                                 II. Motion for Continuance
[21]   Harkins argues the trial court erred in denying his motion for a continuance

       made on the morning of his jury trial. If a defendant’s motion for continuance

       is based on the absence of material evidence, as Harkins’ motion was, and if

       certain statutory criteria are met, then the defendant is entitled to a continuance

       as a matter of right. See Ind. Code § 35-36-7-1 (requiring, in pertinent part, a

       defendant file an affidavit for a continuance not later than five days before the

       commencement of trial); Gibson v. State, 2015 WL 5612775, at *3 (Ind. 2015).

       Harkins did not file an affidavit for a continuance until the morning of trial and

       therefore was not entitled to a continuance as a matter of right. See id.


[22]   If a defendant is not entitled to a continuance as a matter of right, “a trial court

       has wide discretion to deny a motion to continue.” Gibson, 2015 WL 5612775,

       at *3. We will only find an abuse of discretion when a defendant shows

       prejudice as a result of not getting a continuance. Id. “To demonstrate such

       prejudice, a party must make a specific showing as to how the additional time

       requested would have aided counsel.” Id. (citation and internal quotation

       marks omitted). Continuances for the purpose of gaining additional trial




       Court of Appeals of Indiana | Memorandum Decision 15A01-1412-CR-553 | November 2, 2015   Page 11 of 20
       preparation are generally disfavored. Robinson v. State, 724 N.E.2d 628, 634

       (Ind. Ct. App. 2000), trans. denied.


[23]   Here, “Harkins argues that the denial of the motion prevented him from

       presenting exculpatory evidence that was the sole source of his defense.”

       Appellant’s Br. at 16. Specifically, he claims cell phone text messages between

       his parents and himself would show “he had permission to use his parents [sic]

       credit cards.” Id. But, according to the record, a miscommunication occurred

       between Harkins and his counsel. The miscommunication resulted in Harkins

       not being able to attain the cell phone records prior to the commencement of

       trial. In denying the motion, the trial court reasoned,


               The Court scheduled this matter at your request, sir, for speedy
               trial. There were two opportunities—once was last Monday, the
               other one was last Friday—to raise this issue.
               ***
               [I]t would not make a whole lot of sense to the Court that I’d
               have to continue this to obtain records of cell phone text
               messages that would be on a cell phone, sent by your client, on
               his cell phone, that is in his possession. Again, the speedy trial
               request was demanded by Mr. Mr. Harkins [sic]. There were
               multiple opportunities to raise this before now.


       Supplemental Transcript at 14-15.


[24]   We agree with the trial court. Harkins had multiple opportunities to raise the

       issue prior to the commencement of trial; he failed to do so. Moreover, we find

       his argument unpersuasive. He has failed to show any prejudice from the

       denial of the continuance. Although he claims he needed his parents’ cell

       Court of Appeals of Indiana | Memorandum Decision 15A01-1412-CR-553 | November 2, 2015   Page 12 of 20
       phone records in order to advance his defense theory, he always had access to

       his own cell phone records, which could also provide the exculpatory evidence

       he allegedly needed. The trial court did not abuse its discretion.


                                  III. Motion to Exclude Evidence
[25]   Harkins argues the trial court erred by allowing into evidence, over his

       objection, the Woodforest Bank records. Specifically, Harkins contends the

       State violated the trial court’s discovery order by not providing discovery within

       thirty days of the order, and therefore the evidence should have been excluded.

       The State counters Harkins waived the issue by not filing a motion for

       continuance along with the motion to exclude. We agree with the State.


[26]   The trial court’s discovery order, dated September 22, required the State to

       provide to Harkins “any sort of books, papers, documents, photographs, other

       tangible objects, which the prosecuting attorney intends to use in the hearing or

       trial or which were obtained from or belong to the accused.” Tr. at 51.

       Moreover, the order required the State to provide discovery within thirty days

       of the order. It is apparent the State violated the court’s discovery order in

       furnishing Harkins’ Woodforest Bank records to him on the first day of trial—

       November 3. In doing so, the State also violated Indiana Trial Rule 34(C)(2)1




       1
           The rule provides:

                Neither a request nor subpoena to produce or permit as permitted by this rule shall be served
                upon a non-party until at least fifteen (15) days after the date on which the party intending to
                serve such request or subpoena serves a copy of the proposed request and subpoena on all other
                parties. Provided, however, that if such request or subpoena relates to a matter set for hearing within such

       Court of Appeals of Indiana | Memorandum Decision 15A01-1412-CR-553 | November 2, 2015                        Page 13 of 20
       by failing to serve Harkins with advance notice of the proposed subpoena to

       Woodforest Bank. Although these discovery violations are no doubt a matter

       of concern, “the proper remedy for a discovery violation is a continuance.”

       Warren v. State, 725 N.E.2d 828, 832 (Ind. 2000). “Failure to alternatively

       request a continuance upon moving to exclude evidence, where a continuance

       may be an appropriate remedy, constitutes a waiver of any alleged error

       pertaining to noncompliance with the court’s discovery order.” Id. Here,

       Harkins moved to exclude the bank records, but he did not request a

       continuance. Thus, the issue is waived.


[27]   Waiver notwithstanding, Harkins still cannot prevail. “Exclusion of evidence

       as a remedy for a discovery violation is only proper where there is a showing

       that the State’s actions were deliberate or otherwise reprehensible, and this

       conduct prevented the defendant from receiving a fair trial.” Id. (emphasis

       added). On the first day of trial, the State received the bank records, provided

       the records to Harkins, and Harkins subsequently moved for exclusion. At this

       point, no party had given opening statements and the jury had already been

       released for the evening. The trial court took the motion for exclusion under

       advisement. The trial court did not convene the following day due to a court

       holiday. When court reconvened, the State moved to admit the Woodforest




             fifteen (15) day period or arises out of a bona fide emergency, such request or subpoena may be served upon a
             non-party one (1) day after receipt of the proposed request or subpoena by all other parties.
       (Emphasis added.) Although the State argues time was short due to the speedy trial setting, it failed to
       provide any notice to Harkins prior to subpoenaing records from Woodforest Bank.

       Court of Appeals of Indiana | Memorandum Decision 15A01-1412-CR-553 | November 2, 2015                     Page 14 of 20
       Bank records during its case-in-chief. Harkins renewed his motion to exclude.

       The trial court overruled Harkins’ motion and admitted the records into

       evidence. The trial record indicates Harkins’ counsel had time to review the

       bank records with the State, and the parties redacted the bank records in a

       satisfactory manner prior to their admission.


[28]   We are not persuaded the State’s actions were deliberate or reprehensible.

       Again, we do not condone such discovery violations, but the State learned of

       the potential evidence just days before trial, immediately issued a subpoena to

       Woodforest Bank, and provided the records to Harkins as soon as it received

       them. Moreover, the State asserts its failure to provide Harkins with notice of

       the subpoena was “inadvertent because both parties were in a rush to prepare

       for trial and were actively conducting discovery in the two weeks leading up to

       trial.” Br. of Appellee at 24 n.6. Finally, we find it difficult to believe Harkins’

       contention that the evidence caused an unfair surprise. Harkins had knowledge

       of his personal accounts with Woodforest Bank and had time to review and

       redact the records prior to the records being admitted. Therefore, even had the

       issue not been waived, the trial court did not err in denying the motion to

       exclude.


                                       IV. Double Jeopardy
[29]   Harkins argues his convictions on Count VII, identity deception, and Count

       VIII, credit card fraud, violate the prohibition against double jeopardy in that

       the same evidence was used to convict Harkins of both Counts. Article 1,


       Court of Appeals of Indiana | Memorandum Decision 15A01-1412-CR-553 | November 2, 2015   Page 15 of 20
       Section 14 of the Indiana Constitution provides, “No person shall be put in

       jeopardy twice for the same offense.”


                [T]wo or more offenses are the ‘same offense’ in violation of
                Article 1, Section 14 of the Indiana Constitution, if, with respect
                to either the statutory elements of the challenged crimes or the
                actual evidence used to convict, the essential elements of one
                challenged offense also establish the essential elements of another
                challenged offense.


       Cross v. State, 15 N.E.3d 569, 571 (Ind. 2014) (alteration and emphasis in

       original) (quoting Richardson v. State, 717 N.E.2d 32, 49 (Ind. 1999)). We review

       double jeopardy claims de novo. Strong v. State, 29 N.E.3d 760, 766 (Ind. Ct.

       App. 2015).


[30]   Specifically, Harkins contends his Count VII and VIII convictions violate the

       actual evidence test.2 In evaluating two convictions under this test:


                [W]e examine the actual evidence presented at trial in order to
                determine whether each challenged offense was established by
                separate and distinct facts. To find a double jeopardy violation
                under this test, we must conclude that there is a reasonable
                possibility that the evidentiary facts used by the fact-finder to
                establish the essential elements of one offense may also have
                been used to establish the essential elements of a second
                challenged offense.




       2
        Harkins concedes the two statutes “each contain an element or two not shared by the other. Therefore,
       Harkins does not contend his convictions for these crimes violate the statutory elements test.” Appellant’s
       Br. at 22 (citations omitted).

       Court of Appeals of Indiana | Memorandum Decision 15A01-1412-CR-553 | November 2, 2015          Page 16 of 20
       Garrett v. State, 992 N.E.2d 710, 719 (Ind. 2013) (citations and internal

       quotation marks omitted). The actual evidence test is applied to all the

       elements of both offenses. Id. “‘In other words . . . the Indiana Double

       Jeopardy Clause is not violated when the evidentiary facts establishing the

       essential elements of one offense also establish only one or even several, but not

       all, of the essential elements of a second offense.’” Spivey v. State, 761 N.E.2d

       831, 833 (Ind. 2002).


[31]   Determining whether there is a reasonable possibility the jury used the same

       evidentiary facts to reach two convictions “requires substantially more than a

       logical possibility.” Lee v. State, 892 N.E.2d 1231, 1236 (Ind. 2008). Tasked

       with such a determination, “[w]e evaluate the evidence from the jury’s

       perspective and may consider the charging information, jury instructions, and

       arguments of counsel.” Garrett, 992 N.E.2d at 720. Ultimately, if we find the

       jury “may have latched on to exactly the same facts for both convictions[,]”

       then a double jeopardy violation is present. Id. (citation omitted).


[32]   Here, the charges as relayed in the final jury instructions read:

               Count VII [identity deception], states that on or between
               February, 2014, and April, 2014, in Dearborn County, State of
               Indiana, Chris E. Harkins did knowingly or intentionally obtain,
               possess, transfer or use the identifying information of another
               person, to-wit: Cheryl Harkins, without the other person’s
               consent and with intent to profess to be another person, to-wit:
               made credit card purchases by using the identity and credit card
               of Cheryl Harkins.
               ***
               Count VIII [credit card fraud], states that on or between April 1,
       Court of Appeals of Indiana | Memorandum Decision 15A01-1412-CR-553 | November 2, 2015   Page 17 of 20
                2014, and April 15, 2014, in Dearborn County, State of Indiana,
                Chris E. Harkins did, with intent to defraud, obtain property, to-
                wit: made numerous purchases with American Express by using,
                without the consent, a credit card that was issued to another
                person, to-wit: Cheryl Harkins.3


       Id. at 698. Additionally, the jury instructions included the statutory definition

       of each offense. As to Count VII, identity deception, the State had to prove

       beyond a reasonable doubt: 1) The defendant 2) knowingly or intentionally 3)

       obtained, possessed, transferred or used the identifying information of Cheryl

       Harkins 4) without Cheryl Harkins’ consent 5) with intent to profess to be

       Cheryl Harkins. Ind. Code § 35-43-5-3.5. As to Count VIII, credit card fraud,

       the State had to prove beyond a reasonable doubt: 1) The defendant 2) with

       intent to defraud 3) obtained property 4) by using a credit card issued to Cheryl

       Harkins, 5) without Cheryl Harkins’ consent. Ind. Code § 35-43-5-4.


[33]   The evidence supporting Harkins’ conviction on Count VIII was his fraudulent

       use of Cheryl’s American Express and Discover credit cards. Harkins claims

       the exact evidentiary facts used to convict him on Count VIII were also used to

       convict him on Count VII. See Appellant’s Br. at 22 (“[T]he crux of both

       charges is that Harkins used Cheryl Harkins [sic] American Express credit card

       . . . .”). We disagree.




       3
         We note this language is nearly identical to the charging information as read to jury in the preliminary
       instructions. See Appellant’s Appendix at 641.

       Court of Appeals of Indiana | Memorandum Decision 15A01-1412-CR-553 | November 2, 2015            Page 18 of 20
[34]   First, the State made no reference to credit cards when giving its closing

       argument as to Count VII, focusing instead on Cheryl’s identification. Second,

       the fact Harkins fraudulently used Cheryl’s credit card is not the sole fact on

       which the jury could have found Harkins guilty of identity deception. For

       example, the evidence showed Harkins possessed vast amounts of Cheryl’s

       mail, copies of Cheryl’s driver’s license and debit card, and Cheryl’s credit

       report. The evidence showed Harkins used Cheryl’s identity in creating a

       BestBuy.com account under her name. The evidence of both acts is sufficient

       for the jury to conclude Harkins knowingly or intentionally obtained,

       possessed, transferred or used the identifying information of Cheryl Harkins,

       without Cheryl Harkins’ consent, and with intent to profess to be Cheryl

       Harkins. See Sandleben v. State, 22 N.E.3d 782, 791 (Ind. Ct. App. 2014) (“The

       fact finder is entitled to infer intent from the surrounding circumstances.”)

       (citation omitted), trans. denied.


[35]   Finally, we note it is logically possible for the jury to rely on the fraudulent

       American Express credit card transactions to convict Harkins on Counts VII,

       identity deception. Our precedent, however, requires “substantially more than

       a logical possibility.” Lee, 892 N.E.2d at 1236. Due to other facts supporting a

       conviction of identity deception, such possibility is not reasonable in this case.

       Because it is not a reasonable possibility the jury latched on to exactly the same

       facts for both convictions, there is no violation of the prohibition against double

       jeopardy.




       Court of Appeals of Indiana | Memorandum Decision 15A01-1412-CR-553 | November 2, 2015   Page 19 of 20
                                               Conclusion
[36]   The trial court did not abuse its discretion in denying Harkins’ motion for

       severance, motion to continue, or motion to exclude evidence, and Harkins’

       convictions on Counts VII and VIII do not constitute double jeopardy.

       Harkins’ convictions are therefore affirmed.


[37]   Affirmed.


       Vaidik, C.J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 15A01-1412-CR-553 | November 2, 2015   Page 20 of 20